Citation Nr: 9934683	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel

REMAND

The veteran served on active duty from July 1942 to July 
1943.  

The veteran died on October [redacted], 1997.  The death certificate 
indicates that the immediate cause of death was myocardial 
infarction.  No underlying causes were provided and no 
autopsy was performed.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In this decision, the RO referred to a March 
1985 rating action which had specifically denied service 
connection for coronary artery disease and noted that there 
was no evidence that the veteran's myocardial infarction was 
the result of anything other than his nonservice-connected 
coronary artery disease.

The service medical records reflect that the veteran was 
hospitalized during June and July 1943 at which time he was 
diagnosed with valvular heart disease and moderately severe 
mitral stenosis, rheumatic.  It was determined that these 
conditions were manifested by sharp severe pain in the 
precordial region, shortness of breath on exertion, and 
cardiac palpitation, and that these manifestations completely 
disabled him for military duty.

By an August 1946 rating decision, the veteran was granted 
service connection for rheumatic heart disease and an 
evaluation of 10 percent disabling was assigned.  

A September 1961 report of VA examination reflects that blood 
pressure was 134/94 and electrocardiographic testing revealed 
changes consistent with early left ventricular hypertrophy.  
The diagnosis was rheumatic heart disease with mitral 
insufficiency.

In a communication dated in May 1966, an official of a VA 
insurance center notified the RO that the veteran had applied 
for VA Service Disabled Insurance and requested the RO to 
determine if coronary insufficiency and arterial hypertension 
are part of the veteran's service-connected condition.

By a rating decision dated in June 1966 the RO held that 
"FOR INSURANCE PURPOSES ONLY" the progress of rheumatic 
heart disease and the effect of superimposed arteriosclerotic 
or hypertensive changes cannot be dissociated or separated.  
It was held that pursuant to 38 U.S.C. § 310 (currently 
38 U.S.C.A. § 1110) service connection was established for 
rheumatic heart disease with coronary insufficiency and 
arterial hypertension.  This decision was signed by 3 rating 
specialists, including a physician.

This rating decision was in accordance with the 
provisions of 38 C.F.R. § 4.101, which provided as 
follows:

The subsequent progress of rheumatic heart disease, 
and the effect of superimposed arteriosclerotic or 
hypertensive changes cannot usually be 
satisfactorily disassociated or separated so as to 
permit differential service connection.  

When the Schedule for Rating Disabilities of the 
Cardiovascular System was amended effective January 12, 
1998, this section and other sections which addressed 
service connection for cardiovascular conditions were 
removed since it was determined that rules affecting 
determinations of service connection were inappropriate 
in the rating schedule.  However, VA Adjudication 
Manual, M21-1, Part VI, "Subchapter V.  The 
Cardiovascular System," provides as follows:

f.  Rheumatic Heart Disease and Hypertensive or 
Arteriosclerotic Changes.  Base additional 
compensation for hypertensive or arteriosclerotic 
heart disease developing after the presumptive 
period following discharge on the inability to 
satisfactorily dissociate or separate the effects of 
the conditions for rating purposes, rather than on 
the mere presence of arteriosclerotic or 
hypertensive heart disease.

(1)  In the absence of a verified rheumatic 
heart disease, such as valve pathology, or 
weakened heart muscle (congestive heart 
failure), the subsequent hypertensive and 
arteriosclerotic changes can be successfully 
dissociated, and service connection denied for 
these changes.

(2)  If verified rheumatic heart disease has 
been demonstrated, the effect of subsequent 
onset of hypertensive or arteriosclerotic 
heart disease which may also produce heart 
muscle changes and congestive failure cannot 
be satisfactorily dissociated from the 
rheumatic changes.  Evaluate the combined 
cardiac disability as one entity under the 
service-connected rheumatic heart disease 
code.

M21-1, Part VI, 11.18(f) (emphasis added).

Neither the April 1998 rating decision nor the May 1998 
statement of case include reference to the June 1966 rating 
decision or an explanation as to why it is not applicable in 
the appellant's claim.

In this regard, the Board notes that 38 C.F.R. § 3.340(c) 
provides that a rating of permanent and total disability for 
insurance purposes will have no effect on ratings for 
compensation or pension.  Emphasis added.  This would seem to 
imply that a rating for insurance purposes, other than a 
rating as to permanent and total disability, will have an 
effect on ratings for compensation.  

The provisions of 38 C.F.R. § 3.957 provide that service 
connection for any disability or death granted or continued 
under title 38 U.S.C., which has been in effect for 10 or 
more years will not be severed, and the 10-year period will 
be computed from the effective date of the [VA] finding of 
service connection to the effective date of the rating 
decision severing service connection.

VA General Counsel, in VAOPGCPREC 8-93, concluded that:  
"Clearly, the VA also contemplated that, for severance to be 
prohibited, there must have been an actual determination that 
disability or death was service connected . . . ."

The June 1966 rating decision, even though titled "FOR 
INSURANCE PURPOSES ONLY," would certainly seem to qualify as 
an actual determination that disability was service 
connected.  In this respect, the provisions of 38 C.F.R. 
§ 3.104 (a) and (b) would also seem to support this position 
inasmuch as these regulations provide for finality of a 
rating decision and provide that determinations regarding 
certain matters made in accordance with existing 
instructions, and by application of the same criteria and 
based on the same facts, by either an Adjudication activity 
or an Insurance activity are bindings one upon the other in 
the absence of clear and unmistakable error.

The appellant has not been informed of the June 1966 rating 
decision or of the above cited regulations and manual 
provisions.  Nor has she been provided an explanation as to 
why the June 1966 rating decision is not binding as to its 
determination that coronary insufficiency and arterial 
hypertension are part of the veteran's service-connected 
condition.  The provisions of 38 U.S.C.A. § 7105(d) provide 
that the RO must prepare a statement of the case which shall 
include the following:

(A)  A summary of the evidence in the case pertinent to 
the issue or issues with which disagreement has been 
expressed.

(B)  A citation to pertinent laws and regulations and a 
discussion of how such laws and regulations affect the 
agency's decision.

(C)  The decision on each issue and a summary of the 
reasons for such decision.

38 U.S.C.A. § 7105(d) (emphasis added); see also 38 C.F.R. 
19.29.

The deficiencies as to notice of the factual evidence, the 
governing criteria, and the reasoning employed by the RO in 
arriving at its decision are such as to deprive the appellant 
of the ability to properly and effectively exercise the right 
of appeal provided by law.  A remand is required to comply 
with the requirements of due process of law and to ensure 
that the appellant is able to proceed on an informed basis in 
presenting her appeal.  Accordingly, the case is REMANDED for 
the following:

1.  After undertaking any indicated 
development, the RO should readjudicate 
the issue on appeal, making specific 
reference to the June 1966 rating 
decision for insurance purposes only and 
providing an explanation as to the 
relevance of this rating decision to the 
appellant's claim in light of the 
regulatory criteria noted above.

2.  If the claim remains denied, the RO 
must furnish the appellant and her 
representative with a supplemental 
statement of the case which acknowledges 
the June 1966 rating decision, cites all 
applicable governing criteria, and sets 
forth the reasoning employed in arriving 
at its decision, to include its decision 
as to the effect of the June 1966 rating 
decision on the claim.

After providing adequate opportunity for response, the case 
should be returned to the Board for further appellate review, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

